DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9619339 and claim 1 of U.S. Patent No. 9256622. The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 9619339 and U.S. Patent No. 9256622 and is covered by the U.S. Patent No. 9619339 and U.S. Patent No. 9256622, and the application are claiming common subject matter, as follows: 
U.S. Patent No. 9619339
Instant Application
1. A method of storing secondary copies of data comprising: 

replicating source data stored in one or more primary storage devices in a native format to one or more replication storage devices different than the one or more primary storage devices to generate replication data, the replication data stored in the native format; initiating a backup operation that stores a backup copy of the source data on one or more secondary storage devices (corresponds to limitation A), 
automatically determining with computer hardware comprising one or more processors whether the replication data stored in the one or more replication storage devices is an accurate replication of the source data by comparing at least a portion of the replication data with at least a portion of the source data  (corresponds to limitation B);

when the replication data is accurate, instructing a media agent to automatically copy with one or more processors the replication data to the one or more secondary storage devices to create the backup copy from the replication data, wherein the media agent converts the replication data in the native format to a backup copy in a backup format, and wherein the media agent associates the backup copy data with the source data as if the backup had been performed on the source data(corresponds to C);


 
1. A method of performing data backup in a data storage system, the method
comprising: 
(A) receiving instructions to back up source data stored in one or more primary storage devices associated with a client computing device;






(B) automatically determining with one or more processors whether
replication data stored in one or more replication storage devices is an
accurate replication of the source data;




(C) automatically copying with one or more processors the replication data
to one or more secondary storage devices to create a secondary copy when
the replication data is accurate; and associating the secondary copy with the source data.






U.S. Patent No. 9256922
Instant Application
1. A method of performing data backup in a data storage system, the method comprising: 

receiving instructions to back up source data stored in one or more primary storage devices associated with a client computing device, the source data being primary data generated by at least one software application executing on the client computing device and stored in a native format of the at least one software application; replicating the source data to one or more replication storage devices different than the one or more primary storage devices to generate replication data, the replication data stored in the native format of the at least one software application, wherein the source data and the replication data are substantially synchronized with respect to one another; based on a stored storage policy associated with the client computing device, initiating a backup operation in which a point in time backup copy of the primary data is to be created on one or more secondary storage devices different than the one or more primary storage devices and the one or more replication storage devices (corresponds to limitation A), 

automatically determining with one or more processors whether the replication data stored in the one or more replication storage devices is an accurate replication of the source data  (corresponds to limitation B);

automatically copying with one or more processors the replication data to the one or more secondary storage devices to create the point in time backup copy when the replication data is accurate; consulting the stored storage policy to determine whether the stored storage policy permits back up from the source data when the replication data is inaccurate (corresponds to C);

and associating the point in time backup copy with the source data.



 
1. A method of performing data backup in a data storage system, the method
comprising: 
(A) receiving instructions to back up source data stored in one or more primary storage devices associated with a client computing device;




















(B) automatically determining with one or more processors whether
replication data stored in one or more replication storage devices is an
accurate replication of the source data;

(C) automatically copying with one or more processors the replication data
to one or more secondary storage devices to create a secondary copy when
the replication data is accurate; 




(D) and associating the secondary copy with the source data.





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kodama et al. (U.S. Pub. No. 2004/0254962 A1) in view of Aronoff et al. (U.S. Pub. No. 2002/0049776 A1).
Regarding claim 1, Kodama teaches a method of performing data backup in a data storage system, the method comprising: 
receiving instructions to back up source data stored in one or more primary storage devices associated with a client computing device (paragraph [0093], line 3-5, receiving replication command to backup data source);
automatically determining with one or more processors whether replication data stored in one or more replication storage devices is an accurate replication of the source data (paragraph [0106] and [0076], verifying whether the copied of original data is reliable or consistent [accurate]); 
automatically copying with one or more processors the replication data to one or more secondary storage devices to create a secondary copy when the replication data is accurate (paragraph [0106]-[0107], if the copy is consistent, then perform backup database [secondary copy] based on the copy).
Kodama does not explicitly disclose: associating the secondary copy with the source data.
Aronoff teaches: associating the secondary copy with the source data (paragraph [0051], backup copy is associated with source data through sequence numbers of the log files of the source data).
It would have been obvious to one of ordinary skill in art at the time of the invention was made to include associating the secondary copy with the source data into data replication of Kodama.
Motivation to do so would be to include associating the secondary copy with the source data to overcome issue with database under replication are likely to incur at least some unsynchronizing events (Aronoff, paragraph [0007], line 3-4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/            Examiner, Art Unit 2168